294 Pa. Superior Ct. 405 (1982)
440 A.2d 528
MNC CORPORATION, a Delaware Corporation
v.
MT. LEBANON MEDICAL CENTER, INC., a Pennsylvania Corporation, and William J. Bartram, President and William J. Bartram, an Individual, Appellants.
Superior Court of Pennsylvania.
Argued May 22, 1981.
Filed January 14, 1982.
*406 Edward L. Kochuba, Jr., Pittsburgh, for appellants.
Rochelle D. Friedman, Pittsburgh, for appellee.
Before CERCONE, President Judge, and MONTGOMERY and VAN der VOORT, JJ.
CERCONE, President Judge:
This is an appeal from an order of the lower court, dated October 8, 1980, which denied appellant's petition to open judgment. The lower court concludes in its opinion in support of order, as required by Pa.R.A.P. 1925, that it erred in denying appellant's petition. That is, the lower court reevaluated its October 8, 1980 order and concluded that appellant, Mt. Lebanon Medical Center, Inc. (hereinafter Medical) had proven the three requirements necessary for a successful petition to open judgment: (1) the need for equitable relief; (2) prompt action; and (3) a meritorious defense. See Kardos v. Morris, 470 Pa. 337, 368 A.2d 657 (1977); Fidelity Bank v. Act of America, Inc., 258 Pa.Superior Ct. 261, 392 A.2d 784 (1978). However, because the case was no longer within the lower court's jurisdiction, having been appealed to our Court, the lower court had no authority to rectify the error made.
Inasmuch as the lower court admits the inappropriateness of the October 8, 1980 order, we shall remand the matter to the lower court to reconsider its order based upon its Rule 1925 opinion.
Order vacated and case remanded to the lower court.